Citation Nr: 1749983	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12 00-484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin

THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $3,028.00.

(The Veteran's claim for entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By that decision, the Debt Management Center (DMC) determined that a debt had been created due to the combined overpayment of nonservice-connected pension benefits in the amount of $3028.00.  The Veteran filed a notice of disagreement (NOD) the same month.  

The DMC in Milwaukee, Wisconsin currently exercises jurisdiction of this claim even though the Veteran lives in Georgia.  

The Veteran was contacted by the RO to determine whether he wished to exercise his right to a hearing before the Board.  A December 2011 Report of General Information memorializes a telephone conversation with the Veteran in which he declined a hearing before the Board.  

The issue of waiver of recovery of pension overpayment in the amount of $3,028.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction or Appeals Management Office (AOJ or AMO).


REMAND

In the initial July 2010 decision, the RO established the overpayment debt.  The Veteran disagreed with the debt that month.  The record does not include a statement of the case.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9 , 20.200, 20.201 (2016).  The purpose of this remand is to give the RO an opportunity to cure this defect by issuing a statement of the case. Thereafter, the claims file should be returned to the Board only if the Veteran perfects her appeal for a waiver of overpayment in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374   (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience. 38 U.S.C.A. § 5302 (b). In essence, equity and good conscience means fairness to both the veteran and to the government. 38 C.F.R. § 1.965 (a) (2016). Under the regulation, equity and good conscience involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment. 38 C.F.R. § 1.965. The list of elements is not all-inclusive. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). The law also precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith. 38 U.S.C.A. § 5302 (c) (West 2002); 38 C.F.R. § 1.965 (b). Only one of three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness. 38 U.S.C.A. § 5302 (c).

Accordingly, the case is remanded for the following action:

1.  Obtain any evidence pertinent to the claims that has not already been associated with the electronic claims file.

2. The AOJ should issue a statement of the case that addresses the Veteran's appeal and must adjudicate the validity of the creation of the debt and if found valid, determine whether waiver of recovery of any or all of this amount is warranted.  He must be advised of the time limit for filing a substantive appeal under 38 C.F.R. § 20.302 (b). Then, only if the appeal is timely perfected, these matters should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


